              Case 2:18-cr-00217-RSM Document 889 Filed 09/07/21 Page 1 of 2




 1                                             The Honorable Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                          NO. CR18-217 RSM
11
                                  Plaintiff
                                                        ORDER TO SEAL SENTENCING
12
                                                        SUPPLEMENT EXHIBIT A
13
                          v.
14
     GRIFFIN THOMPSON
15
                                  Defendant.
16
17          Based upon the motion of the United States, and the representations made therein,
18 it is HEREBY ORDERED that:
19          The Exhibit A in this matter be FILED UNDER SEAL because it contains
20 investigative information relating to Mr. Thompson and his co-defendants and is not
21 permitted to be made publicly available.
22 //
23 //
24 //
25
26
27
28
     Order to Seal - 1                                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. , CR [##]
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
              Case 2:18-cr-00217-RSM Document 889 Filed 09/07/21 Page 2 of 2




 1          IT IS SO ORDERED this 7th day of September, 2021.
 2
 3
 4
 5
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
 8 Presented by:
 9 S/ Michael Lang
10 MICHAEL LANG
   Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order to Seal - 2                                           UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
     United States v. , CR [##]
                                                                  SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
